DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/23/2021.
Claims 1-10 and 12-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the plurality of states" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, 12-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (WO2013/008882).
Addressing claims 1, 9 and 12, Watanabe discloses a battery module 10 and a method of regulating temperatures using thermoelectric coolers in a battery module, comprising:
a battery cell chamber 11 (fig. 4) that includes a set of battery cells (battery cells 12 in the plurality of cell groups 30) configured to provide battery energy to a load and are configured to draw power from an external power supply to charge the battery cells (Watanabe discloses the batteries 12 are secondary batteries; therefore, they are structurally capable of providing battery energy to a load and are configured to be charged by an external power supply);
the battery cells 12 are arranged into a regular section (the section in which the battery cells No. 5 and No. 4 are situated is the claimed regular section) and an enhancing section (the section in which the battery cells No. 1-3 are situated is the claimed enhancing section),
an air supply chamber (outside air introduction duct as mentioned in the translation) that is configured to supply cool air into the battery cell chamber, wherein the supply cooling air flows through the battery cell chamber (figs. 1a and 4) and absorbs heat generated by the battery cells to cool the battery cells (page 4 of the translation section); and
a thermoelectric cooler (TEC) package (the temperature sensors along with the thermoelectric elements 15, control device 18 and the battery cell holders 31 constitute the claimed TEC package) integrated into one or more sections of the battery cell chamber to control temperature differences among the battery cells within a predetermined range (page 4 of the translation section), wherein the TEC package is to directly assemble TECs 15 in a plurality of stages (Watanabe discloses in figs. 2 and 4 that the battery cells No. 1-5 are situated at different section of the battery cell chamber and have different temperatures; therefore, the plurality of locations at which the battery cells No. 1-5 are situated along with the associated temperatures correspond to the claimed plurality of stages; the TECs 15 of the TEC package are directly situated at plurality of stages, which is analogous to the TEC package directly assembles the TECs in a plurality of stage), and to directly assemble the battery cells in the battery cell chamber (the holders 31 of the TEC package directly assembles the battery cells 12 in the battery cell chamber).

Addressing claims 2 and 13, fig. 4 of Watanabe shows each stage (the combination of the battery cell holder 31 and the integrated TEC 15 and the location in which they are positioned) of the plurality of stages in the TEC package is attached to the battery cells at a different section in the battery cell chamber (the battery cell holder 31 is attached to the battery cells at different section in the battery cell chamber).

Addressing claims 3-4 and 14-15, the battery cell No. 5 along with the associated thermoelectric element 15 corresponds to the claimed first stage and the battery cell No. 1 along with the associated thermoelectric element 15 corresponds to the claimed second stage that is a higher stage (higher temperature) than the first stage.  Furthermore, the battery cell No. 1 of the second stage is closer to an outlet for the cooling air than the battery cell No. 5 of the first stage.

Addressing claims 6 and 17, Watanabe discloses in fig. 4 that the thermoelectric elements are attached to the battery cells in a longitudinal direction.

Addressing claims 8 and 19, Watanabe discloses the surface 15b of the thermoelectric element as the structural equivalence to the claimed heat sink or cold plate for conducting heat away from the battery and the casing of the battery cell contacting the surface 15a at the opposite end from that of the surface 15b as the structural equivalence to the claimed battery cell holder on the other end.

Addressing claim 10, Watanabe discloses battery cell casings for the battery cells No. 4-5 as the structural equivalence to the claimed regular battery cell holder used to assemble the battery cells in the regular section and the battery cell casings along with the attached TECs 15 for the battery cells No. 1-3 as the structural equivalence to the claimed battery cell holder with TECs therein are used to assemble the battery cells in the enhancing section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2013008882 with provided machine English translation) in view of Lee et al. (US 2020/0119248).
Addressing claims 5 and 16, Watanabe discloses the battery cells situated further downstream from the cooling air inlet has higher temperature compared to those that are situated closer to the cooling air inlet (fig. 2).

Watanabe is silent regarding the limitation of current claims.

Lee discloses in fig. 13 a TEC package; wherein, the number of TECs at the stage closest to the outlet is higher than the number of TECs at the stage closest to the inlet to compensate for the degradation of heat conversion performance [0101].  The disclosure in paragraph [0101] implicitly means that the higher number of TECs at the stage closest to the outlet provides more power heat transfer capability because the temperature difference between the heating surface and the cooling surface of the thermoelectric element decreases the closer the thermoelectric element is to the outlet due to the increase in temperature of the medium inside the pipe.  Therefore, in order to compensate for the degradation of heat conversion performance due to the decrease in temperature differential between the heating surface and cooling surface of the thermoelectric element, the number of thermoelectric elements is increased in order to increase the heat transfer capability at the stage closer to the outlet.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the battery module and method of Watanabe with a higher number of TECs at the stage closer to the outlet as disclosed by Lee in order to increase the heat transfer capability to compensate for the effect to the change in temperature of the heat transfer fluid as it progresses from the inlet to the outlet (Lee, [0101-0102]).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2013008882 with provided machine English translation) in view of Birke et al. (US 2012/0249076).
Addressing claims 7 and 18, Watanabe is silent regarding the limitation of current claims.

Birke discloses a battery module comprising a discharge device 7 thermally coupled to a cooling device 11 such that the cooling device functions when the cells in the battery cell chamber are in a discharging mode [0039].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the batter module of Watanabe with the deep discharge device and the associated control components as disclosed by Birke in order to completely discharge the battery module to ensure safety during decommissioning and dismantling of the battery module.  Furthermore, one would have found it obvious to connect the TEC package of Song to the deep discharge device of Birke, which is the structural equivalence to the claimed discharging convertor circuit, such that the TEC package functions when the battery module is in deep discharge mode, which is the equivalence to the claimed “a discharge mode” during which the TEC package functions, in order to actively dissipate the heat generated during deep discharge mode by the deep discharge device 7 (Birke, [0039]).

Claims 1-2, 6, 8-10, 12-13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2010/0136406) in view of Watanabe (WO2013/008882 with provided machine English translation).
Addressing claims 1, 9, 12 and 20, Song discloses a battery module and a method of regulating temperatures using thermoelectric coolers (TECs) in a battery module (fig. 5), the method comprising:
	arranging battery cells 122 in a battery cell chamber 310 of the battery module into a regular section 315 (fig. 5) and an enhancing section (316+317), wherein the battery cells are configured to provide battery energy to a load and are configured to draw power from an external power supply to charge the battery cells (paragraphs [0022-0023] disclose the battery cells are secondary cells that are mounted on a hybrid or electric car, which implicitly means that the battery cells are configured to provide battery energy to a load and are configured to draw power from an external power supply to charge the battery cells);
	supplying cooling air (fig. 5), via an air supply chamber, to the battery cell chamber, wherein the supplied cooling air flows through the battery cell chamber and absorbs heat generated by the battery cells to cool the battery cells [0024-0026]; and
	integrating a thermoelectric cooler package 230 (figs. 2 and 5) into the enhancing section 316 of the battery cell chamber to control temperature differences among the battery cells within a predetermined range (fig. 6 and paragraph [0033]).

Song is silent regarding the TEC package is to directly assemble TECs in a plurality of stages and to directly assemble the battery cells in the battery cell chamber.

Watanabe discloses a thermoelectric cooler package (the temperature sensors along with the thermoelectric elements 15, control device 18 and the battery cell holders 31 constitute the claimed TEC package) integrated into one or more sections of the battery cell chamber to control temperature differences among the battery cells within a predetermined range (page 4 of the translation section), wherein the TEC package is to directly assemble TECs 15 in a plurality of stages (Watanabe discloses in figs. 2 and 4 that the battery cells No. 1-5 are situated at different section of the battery cell chamber and have different temperatures; therefore, the plurality of locations at which the battery cells No. 1-5 are situated along with the associated temperatures correspond to the claimed plurality of stages; the TECs 15 of the TEC package are directly situated at plurality of stages, which is analogous to the TEC package directly assembles the TECs in a plurality of stage), and to directly assemble the battery cells in the battery cell chamber (the holders 31 of the TEC package directly assembles the battery cells 12 in the battery cell chamber).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module and method of Song by substituting the known TEC 230 at section 216 with the TEC package of with the temperature sensors, the control device, the TECs and the battery cell holder 31 attached to each group of battery cells as disclosed by Watanabe in order to individually control the temperature of each battery cell to be within the desired temperature range.  In the modified method of Song in view of Watanabe, the TEC package (the temperature sensors, controller, battery cell holders 31 and the TECs 15 of Watanabe) is to directly assemble TECs in a plurality of stages (the plurality of location within the battery chambers in which the TECs 15 are situated as disclosed by Watanabe), and to directly assemble the battery cells in the battery cell chamber (the holders 31 of the TEC package directly assemble the battery cells in the battery cell chamber as shown in fig. 4 of Watanabe).  Furthermore, the battery cells 312 in the battery cell chamber are divided into a regular section 315 and an enhancing section 317, wherein the TEC package is applied to the battery cells only in the enhancing section (in the modification discussed above, only the battery cells in the section 317 are provided with the battery cell holders 31 along with the TEC 15 disclosed by Watanabe since only the temperature of the battery cells in section 317 is adjusted according to the method of Song) as required by claim 20.

Addressing claims 2 and 13, each group of battery cells 122 in fig. 5 of Song that is covered by the cell holder 31 with the associated TEC 15 disclosed by Watanabe constitutes each stage of the plurality of stages in the TEC package is attached battery cells 122 (of Song) at a different section in the battery cell chamber (the location of each group of battery cells constitute a section in different sections in the battery cell chamber).

Addressing claims 6 and 17, Watanabe discloses in fig. 1 that each TEC 15 in the TEC package is attached to a battery cell 12 in a longitudinal direction.

Addressing claims 8 and 19, Watanabe discloses the surface 15b of the thermoelectric element as the structural equivalence to the claimed heat sink or cold plate for conducting heat away from the battery and the casing of the battery cell contacting the surface 15a at the opposite end from that of the surface 15b as the structural equivalence to the claimed battery cell holder on the other end.

Addressing claim 10, in the modified battery module of Song in view of Watanabe where only the battery cells positioned downstream from the TEC package 230 are modified with their own thermoelectric elements, the battery cells in the regular section preceding the TEC package 230 implicitly include the claimed regular battery cell holder and the battery cells that are modified with the thermoelectric elements correspond to the claimed battery cell holder with TECs therein are used to assemble the battery cells in the enhancing sections.

Claims 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2010/0136406) in view of Watanabe (WO2013008882 with provided machine English translation) as applied to claims 1-2, 6, 8-10, 12-13, 17 and 19-20 above, and further in view of Hossfeld et al. (DE102017117065 with provided machine English translation).
Addressing claims 3-4 and 14-15, Watanabe discloses in fig. 2 that the battery cell No. 5 closest to the inlet has the lowest temperature and the battery cell No. 1 closest to the outlet has the highest temperature.  The plurality of thermoelectric elements 15 or the claimed stages, which are attached to each battery cell of the plurality of battery cells, are actuated to lower the temperature of each individual cell.  The thermoelectric element 15 attached to cell No. 5 is the structural equivalence to the claimed first stage and the thermoelectric element 15 attached to cell No. 1 is the structural equivalence to the claimed second stage.

Watanabe is silent regarding the plurality of stages includes a second stage that is a higher stage than the first stage. 

Hossfeld discloses thermoelectric elements arranged along the flow direction of a flow channel (fig. 1a); wherein, the thermoelectric elements include a plurality fins 28 for enhancing heat transfer between the fluid medium in the channel and the thermoelectric element.  Fig. 1a further shows the density of fins 28 downstream from the inlet is higher than the density of fins near the inlet for increasing the amount of heat transfer [0032].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the battery module and method of Song in view of Watanabe with the fins attached to the thermoelectric element and the density of the fins attached to the thermoelectric element closest to the outlet is higher than the density of fins attached to the thermoelectric element closest to the inlet as disclosed by Hossfeld in order to enhance heat transfer between the thermoelectric element and the heat transfer medium (Hossfeld, [0032-0034].  Furthermore, the high density of fins for the thermoelectric element closest to the outlet further improves the heat transfer between the thermoelectric element closest to the outlet and the heat transfer medium to compensate for the higher temperature of the battery cell No. 1.  In the modified battery module and method of Song in view of Watanabe and Hossfeld, the thermoelectric element 15 attached to the battery cell No. 1 closest to the outlet is at a higher stage than the thermoelectric element 15 attached to the battery cell No. 5 closest to the inlet because the higher density of fins attached to the thermoelectric element attached to the battery cell No. 1 allows for higher heat transfer capability.  Furthermore, in the modified battery module and method of Song in view of Watanabe and Hossfeld, the set of battery cells closest to the outlet for the cooling air is the claimed second set and the set of battery cells closest to the inlet is the claimed first set.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2010/0136406) in view of Watanabe (WO2013008882 with provided machine English translation) and Hossfeld et al. (DE102017117065 with provided machine English translation) as applied to claims 3-4 and 14-15 above, and further in view of Lee et al. (US 2020/0119248).
Addressing claims 5 and 16, Hossfeld discloses the TECs second stage are configured to provide more power heat transfer capability to the second set of battery cells than the TECs in the first stage to the first set of battery cells because of the higher density of thermal conducting fins 28 in the second stage than that in the first stage.

Hossfeld is silent regarding the more power heat transfer capability in the second stage is achieved using a larger number of TECs than the first stage.

Lee discloses in fig. 13 a TEC package; wherein, the number of TECs at the stage closest to the outlet is higher than the number of TECs at the stage closest to the inlet to compensate for the degradation of heat conversion performance [0101].  The disclosure in paragraph [0101] implicitly means that the higher number of TECs at the stage closest to the outlet provides more power heat transfer capability because the temperature difference between the heating surface and the cooling surface of the thermoelectric element decreases the closer the thermoelectric element is to the outlet due to the increase in temperature of the medium inside the pipe.  Therefore, in order to compensate for the degradation of heat conversion performance due to the decrease in temperature differential between the heating surface and cooling surface of the thermoelectric element, the number of thermoelectric elements is increased in order to increase the heat transfer capability at the stage closer to the outlet.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the battery module and method of Song in view of Watanabe and Hossfeld with a higher number of TECs at the stage closer to the outlet as disclosed by Lee in order to increase the heat transfer capability to compensate for the effect to the change in temperature of the heat transfer fluid as it progresses from the inlet to the outlet (Lee, [0101-0102]).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2010/0136406) in view of Watanabe (WO2013008882 with provided machine English translation) as applied to claims 1-2, 6, 8-10, 12-13, 17 and 19-20 above, and further in view of Birke et al. (US 2012/0249076).
Addressing claims 7 and 18, Song is silent regarding the limitation of current claims.

Birke discloses a battery module comprising a discharge device 7 thermally coupled to a cooling device 11 such that the cooling device functions when the cells in the battery cell chamber are in a discharging mode [0039].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the batter module of Song with the deep discharge device and the associated control components as disclosed by Birke in order to completely discharge the battery module to ensure safety during decommissioning and dismantling of the battery module.  Furthermore, one would have found it obvious to connect the TEC package of Song to the deep discharge device of Birke, which is the structural equivalence to the claimed discharging convertor circuit, such that the TEC package functions when the battery module is in deep discharge mode, which is the equivalence to the claimed “a discharge mode” during which the TEC package functions, in order to actively dissipate the heat generated during deep discharge mode by the deep discharge device 7 (Birke, [0039])

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding the 35 USC 102 rejection of claims 1-4, 6, 8-10, 12-15, 17 and 19 as being anticipated by Watanabe, the Applicants argued Watanabe does not disclose the limitation “wherein the TEC package is to directly assemble TECs in a plurality of stages, and to directly assemble the battery cells in the battery cell chamber” because “Watanabe does not disclose a TEC package that functions as both a TEC holder and a battery cell holder for assembling both the battery cells and the TECs”.  The argument is not persuasive because the limitation does not require the TEC package to function as both a TEC holder and a battery cell holder for assembling both the battery cells and the TECs.  The limitation recites “wherein the TEC package is to directly assemble TECs in a plurality of stages, and to directly assemble the battery cells in the battery cell chamber”, which is met by the disclosure of Watanabe in that the TEC package includes the TECs 15 that are positioned or assembled in a plurality of locations or a plurality of stages.  Furthermore, the TEC package includes the holder 31 for directly holding or directly assemble the battery cells in the battery cell chamber.
For the reasons above, Examiner maintains the position that claims 1-4, 6, 8-10, 12-15, 17 and 19 are anticipated by Watanabe.
The arguments regarding rejections based on Song, Hossfeld and Birke are not persuasive because the arguments regarding the rejection based on the teaching of Watanabe are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/12/2022